Citation Nr: 1207407	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-46 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic right ear hearing loss disability.  

2.  Entitlement to service connection for a chronic heart disorder.  

3.  Entitlement to service connection for chronic hypertension.  

4.  Entitlement to service connection for a chronic nasal disorder.  

5.  Entitlement to service connection for a chronic periodontal disorder to include a gum disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from June 1963 to June 1966.  He had additional duty with the Massachusetts Air National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for tinnitus, right ear hearing loss disability, a heart disorder, hypertension, a nasal disorder, and a gum disorder.  In February 2009, the Veteran submitted a notice of disagreement (NOD).  In October 2009, the RO issued a statement of the case (SOC) to the Veteran.  On November 9, 2009, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for tinnitus, right ear hearing loss disability, a heart disorder, hypertension, a nasal disorder, and a gum disorder.  On November 20, 2009, the Veteran withdrew his appeal from the denial of service connection for both right ear hearing loss disability and a heart disorder.  

In April 2010, the RO denied service connection for bilateral upper extremity cold injury residuals and bilateral lower extremity cold injury residuals.  In April 2011, the Veteran submitted a NOD with the April 2010 rating decision.  

In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and associated with the claims file.  
In December 2011, the RO, in pertinent part, granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; and determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss disability.  In December 2011, the RO issued a SOC to the Veteran which addressed the issues of service connection for bilateral upper extremity cold injury residuals and bilateral lower extremity cold injury residuals.  

The Board has reframed the issue of service connection for a gum disorder as entitlement to service connection for a chronic periodontal disorder to include a gum disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran has not submitted to date either a NOD with the determination that new and material evidence has not been received to reopen his claim of entitlement to service connection for right ear hearing loss disability or a substantive appeal from the denial of service connection for both bilateral upper extremity cold injury residuals and bilateral lower extremity cold injury residuals.  Therefore, those issues are not currently on appeal and will not be addressed below.  

The issues of service connection for chronic hypertension, a chronic nasal disorder, and a chronic periodontal disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

At his September 2011 hearing before the undersigned Veterans Law Judge, the Veteran advanced an informal application to reopen his claim of entitlement to service connection for a chronic heart disorder.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  On November 30, 2009, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for chronic right ear hearing loss disability.  

2.  On November 30, 2009, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for a chronic heart disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for chronic right ear hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a chronic heart disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2011).  In a November 30, 2009, written statement, the Veteran conveyed that he was "withdrawing heart disease and hearing loss" and "I am withdrawing my claim for heart disease."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issues of service connection for both chronic right ear hearing loss disability and a chronic heart disorder.  Therefore, they are dismissed.  


ORDER

The issues of the Veteran's entitlement to service connection for both chronic right ear hearing loss disability and a chronic right ear disorder are dismissed.  


REMAND

The Veteran asserts that service connection is warranted for chronic hypertension, a chronic nasal disorder, and a chronic periodontal disorder as the claimed disorders were initially manifested secondary to his cold exposure while serving in Alaska.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In a July 2008 written statement, the Veteran reported that he had served with the Air National Guard from January 1978 to January 1981.  The Veteran has submitted personnel records from the Massachusetts Air National Guard.  The Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Massachusetts Air National Guard have not been verified and service treatment records associated with such duty have not been requested for incorporation into the claims file.  

In his February 2009 NOD and at the hearing on appeal, the Veteran reported that he had been treated at the West Roxbury, Massachusetts, VA Medical Center.  Clinical documentation of the cited VA treatment is not of record.  

VA should obtain all relevant military, VA, and private documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for compensation purposes to ascertain the nature and etiology of his chronic hypertension and claimed chronic nasal and periodontal disabilities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that additional VA evaluation is necessary in order to adequately resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity, which may include the Defense Finance and Accounting Service (DFAS), and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Massachusetts Air National Guard and (2) forward all available service treatment records associated with such duty for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic hypertensive, nasal, and periodontal disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

3.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided at the West Roxbury, Massachusetts VA Medical Center.  

4.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of both his chronic hypertension and claimed chronic nasal and periodontal disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance an opinion as to the following questions:  

a.  Is it as likely than not (i.e., probability of 50 percent or more) that the Veteran's chronic hypertension had its onset during active service; is etiologically related to the Veteran's inservice cold exposure; or otherwise originated during active service?  

b.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic nasal disorder had its onset during active service; is etiologically related to the Veteran's inservice cold exposure; or otherwise originated during active service?  

c.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic periodontal disorder had its onset during active service; is etiologically related to the Veteran's inservice cold exposure; or otherwise originated during active service?  

Send the claims folder to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


